Citation Nr: 1806410	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for the evaluation assigned to the service-connected psychophysiologic gastrointestinal reaction, also claimed as nervous condition.

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to November 1952.

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico had originally continued a 10 percent disability rating for the service-connected psychophysiologic gastrointestinal reaction.  In September 2010, the Board granted an increased rating for the Veteran's service-connected disorder, increasing his evaluation to 50 percent, and denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand (Joint Motion) dated January 3, 2010, moved to vacate the Board's decision, noting that VA never attempted to obtain relevant Social Security Administration (SSA) records or VA outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico.  See Statements, February 29, 2008; April 21, 2010.  Consequently, the Joint Motion found that a remand was warranted for VA to make reasonable efforts to obtain SSA records, as well as VA treatment records for anxiety and depression.  A January 2012 Order granted the Joint Motion.  

In May 2012, the Board remanded the issue for further development.  The remand required the RO to take appropriate steps to request any updated VA treatment records and Social Security Administration (SSA) records pertaining to the Veteran's increased rating for a service-connected psychophysiologic gastrointestinal reaction and TDIU claims.   In compliance with the remand directives, these records were obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Ro received the Veteran's claim for an increased rating for psychophysiologic gastrointestinal reaction on August 15, 2007. 

 2.  A November 2017 Rating Decision granted an effective date of August 15, 2007, and continued the 100 percent evaluation for psychophysiologic gastrointestinal reaction.


CONCLUSION OF LAW

There remains for appellate consideration no case or controversy with respect to the claim for entitlement to an earlier effective date for service-connected psychophysiologic gastrointestinal reaction, also claimed as nervous condition, over which the Board may exercise jurisdiction.  38 U.S.C. §§ 511, 5107, 7104 (2012); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Law and Regulations

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or the dependents or survivors of Veterans. 38 U.S.C. § 511 (a); 38 C.F.R. § 20.101 (a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101 (d).

III.  History and Analysis

A December 2016 rating decision granted an evaluation of psychophysiologic gastrointestinal reaction, (previously coded 9502); neuroticstomach disorder, by history (also claimed as nervous condition), which was at 50 percent disabling, to 100 percent effective November 25, 2013.

The Veteran filed his Notice of Disagreement (NOD) in April 2017.  The Veteran's NOD contends that the effective date of November 25, 2013 was assigned based on the date of the medical evidence submitted from Dr. J. R. S.  The Veteran and his attorney contend that this is inappropriate.  The claim has been pending since August 2007.  As such, the Veteran contended that the effective date should be the date the Veteran's Statement in Support of Claim was received by VA, which is clearly stamped as August 15, 2017.  

A November 2017 Rating Decision granted this earlier effective date of August 15, 2007, and continued the 100 percent evaluation for psychophysiologic gastrointestinal reaction. 
 
The 100 percent rating and effective date of August 15, 2007 represents a full grant of the benefits sought on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  There no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to each of these claims must be dismissed. Consequently, there is currently no case in controversy, and the Veteran's claim is dismissed.  


ORDER

The Veteran's claim for entitlement to an earlier effective date for the evaluation assigned to the service-connected psychophysiologic gastrointestinal reaction, also claimed as nervous condition, is dismissed.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


